494 Pa. 323 (1981)
431 A.2d 876
Guy Adam PYLE, Jr., Robert Gordon Eppleman, Jr., Richard Allan Swartz, Petitioners,
v.
COURT OF COMMON PLEAS OF CUMBERLAND COUNTY.
Supreme Court of Pennsylvania.
Argued January 29, 1981.
Decided July 2, 1981.
*324 Taylor P. Andrews, Public Defender, for petitioners.
Theodore B. Smith, III, Kevin A. Hess, Asst. Dist. Attys., for respondent.
Before O'BRIEN, C.J., and ROBERTS, NIX, LARSEN, FLAHERTY and KAUFFMAN, JJ.

OPINION OF THE COURT
PER CURIAM:
The instant Petitions for Review have been filed by petitioners, Guy Adam Pyle, Jr., Robert Gordon Eppleman, Jr., and Richard Allan Swartz. All three petitioners are first time offenders charged with non-violent crimes. The District Attorney of Cumberland County refused requests by all three petitioners that their cases be accepted for Accelerated Rehabilitative Disposition. Pa.R.Crim.P. 175-85. Petitioners then filed motions with the Court of Common Pleas of *325 Cumberland County seeking the same relief. The Court, however, refused the motions and further refused to certify the questions for interlocutory appeal. A Petition for Review was filed with the Superior Court which granted a temporary stay of the orders scheduling the cases for trial and ordered that briefs be filed. On June 13, 1980, the Superior Court transferred the matter to this Court. Oral argument was heard on January 29, 1981.
Petitioners claim that they have been denied the equal protection of the laws because of the Cumberland County prosecutor's refusal to accept any cases for ARD in Cumberland County, alleging that all other counties in the Commonwealth have accepted cases for ARD. They further allege that Pa.R.Crim.P. 175-85 should be construed as mandating the various prosecutors to accept cases for ARD. Our review of the record and of the applicable authorities, however, convinces us that the petitioner's claims are without merit. See, Independent Tape Merchant's Association v. Creamer, 346 F. Supp. 456, 460 (M.D.Pa. 1972); Shade v. Commonwealth of Pennsylvania, Department of Transportation, 394 F. Supp. 1237 (M.D.Pa. 1975).
The Orders of the Court of Common Pleas, Cumberland County, are affirmed and the cases are remanded for trial.